     Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

TAMMY ROGERS,                              )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )   NO. 3:18-CV-00846-ALB-WC
                                           )
ROBERT WILKIE, Secretary of                )
Veteran Affairs, et al.,                   )
                                           )
             Defendants.                   )

                  MEMORANDUM OPINION AND ORDER
      This matter comes before the Court on Defendants Robert Wilkie, Secretary

of Veteran Affairs, the Department of Veterans Affairs, and Central Alabama

Veteran Affairs Healthcare System’s (collectively, “Defendants”) Motion to

Dismiss. (Doc. 16). Upon consideration, the motion is DENIED.

                                 BACKGROUND

      Plaintiff Tammy Rogers, a 53-year-old white female, filed a complaint against

Defendants on October 1, 2018, alleging (1) race discrimination, a racially hostile

work environment, and retaliation in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e et seq. (“Title VII”), and (2) age

discrimination and retaliation in violation of the Age Discrimination in Employment

Act of 1967, 29 U.S.C. §§ 621 et seq. (“ADEA”). Rogers is a Registered Nurse

(“RN”) and was employed by the Central Alabama Veteran Affairs Healthcare
     Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 2 of 12




System (“VA”) as a Staff Nurse until December 29, 2016, at which time she alleges

she was forced to transfer to the VA’s call center because of the harassment and

retaliation she suffered as a Staff Nurse. Rogers was one of two white nurses and the

only white RN of twelve nurses employed by the VA. While employed as a Staff

Nurse, Rogers claims that she was subjected to harassment and discriminated against

by two African-American supervisors: Acting Nurse Manager Delana Flowers and

Acting Nurse Manager Dorothy Chambliss. Rogers also alleges that she was

harassed by her African-American co-workers. After Rogers transferred to the call

center, Rogers claims that she was replaced by a younger, African-American RN.

                                   STANDARD

      For purposes of a motion to dismiss, the Court assumes the factual allegations

are true and construes them in the light most favorable to Plaintiff. Hishon v. King

& Spalding, 467 U.S. 69, 73 (1984); Duke v. Cleland, 5 F.3d 1399, 1402 (11th Cir.

1993). To survive a motion to dismiss based on a challenge to the sufficiency of the

pleadings, Plaintiff need not plead her claims with “detailed factual allegations.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, Plaintiff need only plead

sufficient factual matter, accepted as true, that would allow the court “to draw the

reasonable inference that [D]efendant[s] [are] liable for the misconduct alleged.” Id.




                                          2
     Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 3 of 12




                                   DISCUSSION

      Defendants argue that Plaintiff’s claims should be dismissed because Plaintiff

(1) failed to exhaust her administrative remedies and (2) failed to plausibly state a

claim for relief under Fed. R. Civ. P. 8(a). The Court rejects each of these arguments.

I.    Plaintiff’s Exhaustion of Administrative Remedies

      To file an action under Title VII or the ADEA, a federal employee must first

exhaust her administrative remedies. Crawford v. Babbitt, 186 F.3d 1322, 1326 (11th

Cir. 1999). “Good faith effort by the employee to cooperate with the agency . . . and

to provide all relevant, available information is all that exhaustion requires.” Id.

Defendants argue that Plaintiff failed to exhaust her remedies because the Final

Agency Decision issued by the Department of Veterans Affairs (“Department”)

notes that Plaintiff “did not participate in the investigation of her complaint.” (Doc.

1-6 at 4). But Plaintiff argues that she exhausted her administrative remedies because

the Department issued a decision on the merits of her claims. She also disputes that

she did not participate in the investigation of her complaint.

      The Eleventh Circuit has not expressly addressed whether a plaintiff fails to

exhaust her administrative remedies such that she is barred from filing suit in federal

court when she fails to comply with an agency’s request for information but the

agency still adjudicates her claim. However, courts in the Eleventh Circuit, as well

as other courts of appeal and district courts, have unanimously held that an


                                          3
      Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 4 of 12




employee’s failure to cooperate in the administrative process only precludes

exhaustion “when it prevents the agency from making a determination on the

merits.” Melendez v. Sebelius, 611 F. App’x 762, 764 (4th Cir. 2015); see, e.g., Jasch

v. Potter, 302 DF.3d 1092, 1095-96 (9th Cir. 2002) (“[I]f an agency reaches the

merits of a claim, despite a claimant’s failure to comply with requests for

information, administrative remedies should be presumed sufficiently exhausted to

permit suit in federal court.”); Wilson v. Pena, 79 F.3d 154, 165 (D.C. Cir. 1996)

(“Where the agency has taken final action based on an evaluation of the merits, it

cannot later contend that the complainant failed to exhaust his remedies.”); Johnson

v. Bergland, 614 F.2d 415, 418 (5th Cir. 1980) (“[I]f the agency does not reach the

merits of the complaint because the complainant fails to comply with the

administrative procedures the Court should not reach the merits either.”); Arledge v.

Potter, No. CV405-161, 2006 WL 1687756, at *3 (S.D. Ga. June 14, 2006) (“Where

the federal agency reaches a decision on the merits, a plaintiff’s failure to exhaust

administrative remedies will not bar her suit in federal court.”).

      The question then is whether the Department issued a final decision on the

merits of Plaintiff’s claims. The Court concludes that it did. Tellingly, in most, if not

all, of the cases cited by Defendants, the agency dismissed or cancelled the plaintiff’s

complaint for failure to prosecute or failure to provide sufficient information to reach

a decision on the merits. But in this case and unlike the cases cited by Defendants,


                                           4
      Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 5 of 12




the Department did not cancel Plaintiff’s claim because she failed to cooperate in

the investigation—it made a determination on the merits of Plaintiff’s claims.

Specifically, the Department issued a final decision finding that Plaintiff “failed to

establish a prima facie case of hostile environment [sic] harassment based on race,

age, or reprisal.” (Doc. 1-6 at 5). Defendants acknowledge the agency’s decision on

the merits in their own brief. (Doc. 17 at 4). Accordingly, Defendants’ motion to

dismiss on the grounds that Plaintiff failed to exhaust her administrative remedies is

due to be denied.

II.   Plaintiff’s Discrimination Claims under Title VII and the ADEA

      Defendants next argue that Plaintiff has failed to plausibly state claims for

racial harassment and discrimination under Title VII and age discrimination under

the ADEA. These arguments also fail.

      A. Title VII - Hostile Work Environment Claim

      To plead a hostile work environment claim, a plaintiff must allege (1) that she

belongs to a protected class, (2) that she has been subjected to unwelcomed

harassment, (3) that the harassment was based on a protected characteristic of the

employee, (4) that the harassment was sufficiently severe or pervasive to alter the

terms and conditions of her employment, and (5) that the employer is liable for the

harassment. Edwards v. Prime, Inc., 602 F.3d 1276, 1300 (11th Cir. 2010); Foster

v. Auburn Univ. Montgomery, 2011 WL 6140965, at *3 (M.D. Ala. Dec. 8, 2011).


                                          5
      Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 6 of 12




A plaintiff can show that alleged conduct was based on a protected characteristic,

such as race, by showing that “similarly situated persons [who were not in the

protected class] were treated differently and better.” Baldwin v. Blue Cross/Blue

Shield of Ala., 480 F.3d 1287, 1302 (11th Cir. 2007).

      Defendants argue that Plaintiff’s hostile work environment claim should be

dismissed because Plaintiff failed to plead that the alleged harassment was based on

her race and that the alleged harassment was severe or pervasive. The Court

disagrees.

      Plaintiff alleges in her Complaint that she was “severely harassed” by her

African-American managers and co-workers on a “constant and frequent basis.”

(Doc. 1, ¶ 55). To support this contention, she specifically alleges that her

supervisors treated her worse than similarly situated employees of another race by,

among other things, (1) routinely calling Plaintiff into the office to intimidate her,

(2) routinely belittling Plaintiff in front of her co-workers and veterans, (3) making

race-related comments directed at Plaintiff, such as “[y]ou’re the minority here,” (4)

subjecting her to heightened scrutiny compared to her co-workers, (5) admonishing

her, but not her co-workers, for tardiness, (6) failing to address and/or discipline the

mistreatment and harassment of Plaintiff by her co-workers, (7) refusing to provide

her nursing assistance, and (8) denying her training opportunities that were given to

her coworkers. (Doc. 1, ¶¶ 20-22, 24, 28-32). Plaintiff claims that, as a result of the


                                           6
     Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 7 of 12




racial harassment, she was ultimately forced to transfer to the VA’s call center where

she is currently employed. (Doc. 1, ¶ 51).

      The Court must consider Plaintiff’s factual allegations “against the backdrop

of the complaint as a whole.” Cotton States Mut. Ins. Co. v. Daniel, No. 3:07-cv-

843, 2008 WL 4999097, at *5 (M.D. Ala. Nov. 20, 2008); see Gonzalez v. DeKalb

Med. Ctr., No. 1:08-cv-3366, 2009 WL 10664894, at *15 (N.D. Ga. Dec. 30, 2009)

(“Conduct that appears [race]-neutral in isolation may in fact be [race]-based, but

may appear so only when viewed in the context of other race-based behavior.”

(quoting Chavez v. New Mexico, 397 F.3d 826, 833 (10th Cir. 2005))). Reading the

Complaint as a whole and construing its allegations in the light most favorable to

Plaintiff, the Court concludes that Plaintiff has stated a plausible hostile work

environment claim under Title VII.

      B. Title VII – Disparate Treatment

      Plaintiff also asserts a disparate treatment claim under Title VII based on her

race. To establish a race discrimination claim, a plaintiff must show that (1) she is

a member of protected class, (2) she was qualified for the job, (3) she suffered an

adverse employment action, and (4) a similarly-situated person outside of her

protected class was treated more favorably or she was replaced by someone outside

of her protected class. Bolton v. Potter, 198 F. App’x 914, 916 (11th Cir. 2006).




                                          7
      Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 8 of 12




      Defendants argue that Plaintiff’s race discrimination claim should be

dismissed for three reasons: (1) Plaintiff does not allege an adverse employment

action; (2) Plaintiff does not allege a comparator; and (3) Plaintiff does not allege

that she is qualified for the position. In other words, Defendants’ argument is based

on Plaintiff’s alleged failure to plead three of the four elements of a prima facie case

for race discrimination. Plaintiff argues that she is not required to plead each element

of a prima facie case to state a plausible claim for race discrimination but that even

if she were required to do so, she has.

      It is well-established that a plaintiff need not plead the elements of a prima

facie case of race discrimination to survive a motion to dismiss. Castillo v. Allegro

Resort Marketing, 603 F. App’x 913, 917 (11th Cir. 2015) (citing Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 510 (2002)). Rather, the elements necessary to prove a

prima facie case of discrimination at most “provide[] guidance on the factual

allegations necessary to plead a plausible claim.” Dillard v. Brennan, No. 2:17-cv-

338, 2019 WL 1388579, at *3 (M.D. Ala. Mar. 27, 2019).

      Here, to support her race discrimination claim, Plaintiff alleges that she is an

RN who was hired as a Staff Nurse and stayed in the Staff Nurse position for

approximately one year. (Doc. 1, ¶¶ 14, 51). She further alleges that, in that position,

she was treated less favorably than her African-American co-workers and that, after

she was forced to transfer to a different position, she was replaced by an African-


                                           8
     Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 9 of 12




American employee. (Doc. 1 at ¶ 53, 62). More specifically, Plaintiff alleges that her

supervisor, among other things, (1) made race-related comments to her, (2) refused

to accommodate her scheduling requests but accommodated the scheduling requests

of her co-workers, (3) admonished her for tardiness but not her co-workers, (4)

denied her training and other work opportunities that were given to co-workers,

including her less experienced co-worker, and (5) assigned her to a unit without

nursing assistance unlike her co-workers. (Doc. 1, ¶ 22-24, 30-31, 62).

      Based on these factual allegations and the other factual allegations in the

Complaint, which are viewed in the light most favorable to Plaintiff, the Court

concludes that Plaintiff has sufficiently pleaded a claim for race discrimination.

Accordingly, Defendants’ motion to dismiss Plaintiff’s disparate treatment claim

under Title VII is due to be denied.

      C. ADEA – Disparate Treatment

      Similar to their arguments with respect to Plaintiff’s race discrimination

claim, Defendants argue that Plaintiff’s age discrimination claim should be

dismissed because Plaintiff’s factual allegations “do not make out a prima facie case

of discrimination.” To establish an age discrimination claim, a plaintiff must show

that (1) she is a member of protected class, (2) she was qualified for the job, (3) she

suffered an adverse employment action, and (4) she was replaced by, or treated less

favorably than, a substantially younger person. See Liebman v. Metro. Life Ins. Co.,


                                          9
       Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 10 of 12




808 F.3d 1294, 1298 (11th Cir. 2015); McQueen v. Wells Fargo, 573 F. App’x 836,

839 (11th Cir. 2014). Defendants argue that Plaintiff failed to allege an adverse

employment action and failed to allege that she was qualified for the position. But

again, Plaintiff is not required to plead the elements of a prima facie case to survive

a motion to dismiss.

        Plaintiff asserts several factual allegations supporting her claim for age

discrimination. For instance, Plaintiff alleges that she was replaced by a younger

employee; that the two supervisors who allegedly discriminated against her made

age-related comments directed at her and/or about hiring practices; that she was

denied training opportunities that were offered to a younger, less experienced

employee; and that, as a result of the discrimination, she was constructively forced

to transfer to a lesser position—all of which support an inference of age

discrimination sufficient to survive a motion to dismiss. (Doc. 1, ¶¶ 19, 30-31, 43,

51, 53) Thus, Defendants’ motion to dismiss Plaintiff’s age discrimination claim is

due to be denied.

III.    Plaintiff’s Retaliation Claims under Title VII and the ADEA

        Lastly, Defendants argue that Plaintiff’s retaliation claims under Title VII and

the ADEA should be dismissed because Plaintiff failed to allege that she engaged in

protected activity and failed to allege that she suffered an adverse employment

action. These arguments are unsupported based on a fair reading of the Complaint.


                                           10
     Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 11 of 12




       Plaintiff alleges that she engaged in protected activity by complaining of racial

discrimination and/or harassment on at least four occasions: (1) in February 2016

when she complained to the union, (2) in April 2016 when she complained to the

Office of Resolution Management (“ORM”), (3) in May 2016 when she met with

management, including her supervisor, and the union representative, and (4) in

August 2016 when she filed an EEO Complaint. (Doc. 1, ¶¶ 25, 26, 39, 50). Plaintiff

alleges that she engaged in protected activity by complaining of age discrimination

on at least two occasions: (1) in April 2016 when she complained to the ORM and

(2) in August 2016 when she filed an EEO Complaint. (Doc. 1, ¶ 39; Doc. 1-3 at 1).1

       In addition, Plaintiff alleges that both supervisors who she claims retaliated

against her were aware that Plaintiff engaged in protected activity and that one of

her supervisors made multiple comments to her, such as “[y]ou’re on my staff for

now,” after learning about the complaints. (Doc. 1, ¶¶ 26, 33, 48). And finally,

Plaintiff alleges that her supervisors began retaliating against her shortly after she

complained of unlawful discrimination and harassment by denying her training and

other work opportunities, denying her nursing assistance, and constructively forcing

her to transfer to a lesser position.




1
 Plaintiff’s EEO Complaint is referenced in Plaintiff’s Complaint and is central to her claims.
Thus, the Court may consider the EEO Complaint as part of the pleadings for purposes of
Defendants’ motion to dismiss. Caetio v. Spirit Coach, LLC, 992 F. Supp. 2d 1199, 1207-08 (N.D.
Ala. 2014) (citing Brooks v. Blue Cross & Blue Shield, 116 F.3d 1364, 1369 (11th Cir. 1997)).

                                              11
     Case 3:18-cv-00846-ALB-WC Document 27 Filed 12/06/19 Page 12 of 12




      The Court finds that these factual allegations, accepted as true, are sufficient

to plausibly state claims for retaliation under Title VII and the ADEA. Thus,

Defendants’ motion to dismiss Plaintiff’s retaliation claims is due to be denied.

                                  CONCLUSION

      In allowing Plaintiff’s claims to proceed, the Court does not express any view

on the merits—or lack thereof—of Plaintiff’s claims. In fact, “a well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those

facts is improbable, and that a recovery is very remote and unlikely.” Speaker v. U.S.

Dep’t of Health & Human Servs. Ctrs. for Disease Control & Prevention, 623 F.3d

1371, 1380 (11th Cir. 2010) (quoting Twombly, 550 U.S. 544, 556 (2007)). The facts

in this case may very well prove differently at the summary judgment stage. But for

purposes of the pleadings stage, Plaintiff has alleged sufficient factual matter in her

Complaint to state plausible claims under Title VII and the ADEA. Accordingly,

Defendants’ Motion to Dismiss (Doc. 16) is DENIED.

      DONE and ORDERED this 6th day of December 2019.

                                             /s/ Andrew L. Brasher
                                        ANDREW L. BRASHER
                                        UNITED STATES DISTRICT JUDGE




                                          12
